tcmemo_1995_580 united_states tax_court anthony j and claire l pace petitioners v commissioner of internal revenue respondent estate of edgar p berry deceased dorothy m berry executrix and dorothy m berry petitioners v commissioner of internal revenue respondent docket nos filed date james j mahon for petitioners barry j laterman for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transaction in these cases are substantially identical to those in the provizer case in a notice_of_deficiency dated date respondent determined a deficiency in the joint federal_income_tax of petitioners pace in the amount of dollar_figure respondent also determined that interest on deficiencies accruing after date should be calculated pincite percent of the statutory rate under sec_6621 on date respondent all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency refers to sec_6621 thi sec_2 section was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant case for simplicity we will refer to this section as sec continued filed an amendment to answer and asserted additions to tax for in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence respondent also claimed therein that petitioners had an underpayment_of_tax on their return attributable to a valuation_overstatement and asserted an addition_to_tax under sec_6659 in an amount equal to percent of the underpayment attributable to valuation_overstatement in a notice_of_deficiency dated date respondent determined a deficiency in the joint federal_income_tax of petitioners berry in the amount of dollar_figure and additions to tax for that year in the amount of dollar_figure under sec_6659 for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence on date respondent filed an amendment to answer and asserted that interest on deficiencies accruing after date should be calculated pincite percent of the statutory rate under sec_6621 continued c the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions on date the parties in these cases each filed a stipulation of settled issues in each stipulation of settled issues the parties agreed that petitioners were not entitled to any deductions investment tax_credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the issues for decision are whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 and whether petitioners are liable for the addition_to_tax under sec_6659 for an underpayment_of_tax attributable to valuation_overstatement and whether petitioners are liable for increased interest under sec_6621 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioners anthony j and claire l pace petitioners pace resided in lloyd harbor new jersey when their petition was filed petitioners edgar p and dorothy m berry petitioners berry resided in new york new york when their petition was filed during anthony j pace petitioner pace was an institutional salesman at bear stearns co one of the largest securities brokerage and investment banking organizations in the country his spouse petitioner claire l pace was not employed outside the home during petitioner edgar p berry was a surgeon during his spouse petitioner dorothy m berry petitioner berry was employed at edgar berry's professional_corporation edgar p berry md pc and also served as president of the auxiliary chapter of the american medical association during on their federal_income_tax return petitioners pace reported gross_income from wages interest dividends and farming in the amount of dollar_figure less dollar_figure in capital losses and dollar_figure in losses from partnerships trusts etc including losses here in issue petitioners berry reported on their federal_income_tax return gross_income from wages interest dividends and other sources in the amount of dollar_figure less dollar_figure in losses from rents partnerships trusts etc including losses here in issue consequently in the absence of significant deductions or credits petitioners in each case were subject_to payment of federal income taxes in substantial amounts for taxable_year during the summer of petitioners pace and berry each acquired a 094-percent limited_partnership_interest in hyannis recycling associates hyannis for an investment of dollar_figure each as a result of the passthrough from hyannis on their respective federal_income_tax returns petitioners each deducted an operating loss in the amount of dollar_figure and claimed investment tax and business energy credits totaling dollar_figure the underlying deficiencies in these cases result from respondent's disallowance of petitioners' claimed operating losses and credits related to hyannis for taxable_year the underlying transaction in these cases was found by this court to be the initial plastics recycling transaction in provizer v commissioner tcmemo_1992_177 and may be summarized as follows in packaging industries inc pi manufactured and sold six sentinel expanded polyethylene epe recyclers to eci corp for dollar_figure dollar_figure each of which dollar_figure was paid in cash eci corp in turn resold the recyclers to the hyannis limited_partnership for dollar_figure dollar_figure each of which dollar_figure was paid in cash hyannis then leased the recyclers to fmec corp which subleased them back to pi all of the monthly payments for nonrecourse notes leases and licenses which were required among the entities in the above transactions offset each other these transactions were accomplished simultaneously after the hyannis offering closed the safe-harbor leasing rules were enacted as part of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 the underlying transaction was restructured in a manner designed to take advantage of the safe-harbor provisions f g corp became the safe-harbor lessor and was interposed between eci corp and the primary leasing partnership in this case hyannis subsequent plastics recycling programs were structured in a similar manner to take advantage of the new statutory safe-harbor opportunities see provizer v commissioner tcmemo_1992_177 we refer to the transactions herein collectively as the hyannis transaction in the provizer case we considered such a restructured plastics recycling transaction the clearwater transaction in the clearwater transaction pi sold six epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed them to fmec corp which sublicensed them to pi the transaction involved herein differed from the clearwater transaction in the following respects f g corp purchased the recyclers for dollar_figure rather than the dollar_figure paid in clearwater and hyannis rather than clearwater leased the recyclers from f g corp and then licensed them to fmec corp in all other material respects the transactions are substantively identical hyannis is thus like clearwater occupying the same link in the transactional chain in addition the sentinel epe recyclers considered in these cases are the same type of machine considered there is no explanation in the record as to why the six recyclers were sold to f g corp for dollar_figure in the hyannis transaction but later the same number of identical machines sold for dollar_figure in subsequent plastics recycling transactions we note that the hyannis partnership initially closed at the lower price prior to the enactment of the safe-harbor legislation and subsequently was modified in an attempt to take advantage of those rules by inserting f g corp in the transaction in provizer the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap petitioners pace and berry each learned of the hyannis transaction from lawrence greenstein greenstein greenstein is a certified_public_accountant c p a greenstein had been certified just years earlier in the same year he joined and became a partner at his father's firm greenstein co pc greenstein's client services included accounting tax preparation and investment analysis the latter entailed checking figures and determining whether an investment was suited to a client's economic outlook and station in life when reviewing an investment involving high technology or other field outside his expertise greenstein relied upon the representations and due diligence of the dealer or promoter of the investment greenstein learned about hyannis from a client the client had heard about hyannis from a member of the new york stock exchange cowen co inc cci greenstein spoke about hyannis with representatives of cci in particular peter zuck zuck it was greenstein's understanding that zuck was in charge of marketing the hyannis investment at cci after reviewing the hyannis offering memorandum greenstein's primary concern was whether the machines worked he expressed this concern to zuck and was told that a group of investors would be touring the hyannis plant and viewing the recyclers greenstein then introduced the hyannis investment to petitioners pace and berry petitioners pace and berry were each given a copy of the hyannis offering memorandum petitioner pace wanted verification of the existence of the sentinel epe recycler so greenstein decided to visit the manufacturing plant in hyannis on july 19th greenstein visited the hyannis plant with zuck a handful of other potential investors and the general_partner of hyannis richard roberts greenstein and the other visitors were required to sign nondisclosure agreements before being allowed entry into the plant greenstein and the others viewed five to six sentinel epe recyclers in operation at the plant the group also had lunch during the visit upon his return from the plant greenstein told petitioners pace and berry about the visit and recommended the investment greenstein was never offered nor did he receive compensation from cci greenstein does not have any formal training or work experience related to plastics recycling or plastics materials he is not an engineer greenstein is an environmental enthusiast but he is not knowledgeable with respect to recycling or other environmental technology petitioners berry usually sought professional advice before making investments their advisers in were greenstein and his father charles greenstein the greensteins provided accounting services to petitioners berry prepared their tax returns and gave them investment advice from time to time petitioners berry learned of the hyannis investment from greenstein and were provided a copy of the hyannis offering memorandum petitioners berry owned property near hyannis and while there during the summer they visited a pi office they also looked at the manufacturing plant but they did not go inside or view a recycler petitioners berry decided to invest in hyannis after greenstein gave them a favorable report of his visit to the plant petitioner dorothy berry provided the money for this investment petitioners berry have no education or work experience in plastics recycling or plastics materials petitioners berry were aware of greenstein's background and knew that he was not an expert in plastics recycling or plastics materials petitioners berry never saw a sentinel epe recycler or visited any end-user locations petitioners pace also employed greenstein and his father for accounting services greenstein introduced the hyannis investment to petitioners pace and provided them with a copy of the offering memorandum petitioner pace wanted verification that the plant and machines existed before he would invest greenstein visited the plant and reported to petitioners pace that hyannis was a legitimate business greenstein recommended the investment for its front-end tax benefits and potential residual values at that time petitioners pace decided to go ahead with the investment petitioners pace have no education or work experience in plastics recycling or plastics materials petitioners pace were aware of greenstein's background and knew that he was not an expert in plastics recycling or plastics materials there is nothing in the record indicating that petitioners pace ever saw a sentinel epe recycler or visited any end-user locations opinion in provizer v commissioner tcmemo_1992_177 a test case involving the clearwater transaction and another tier partnership this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers the underlying transaction in these cases the hyannis transaction is in all material respects identical to the transaction considered in the provizer case the sentinel epe recyclers considered in these cases are the same type of machines considered in the provizer case based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioners' testimony we hold that the hyannis transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in their respective stipulations of settled issues filed shortly before trial the record plainly supports respondent's determinations regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra issue sec_6653 negligence in a notice_of_deficiency respondent determined that petitioners berry were liable for the negligence additions to tax under sec_6653 and for petitioners have the burden of proving that respondent's determination is erroneous rule a 79_tc_846 in an amendment to answer respondent asserted that petitioners pace were liable for the negligence additions to tax under sec_6653 and because these additions to tax were raised for the first time in respondent's amendment to answer respondent bears the burden_of_proof on this issue rule a 103_tc_170 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations in cases involving negligence an additional_amount is added to the tax under sec_6653 such amount is equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when petitioners claimed the disallowed deductions and tax_credits they had no knowledge of the plastics or recycling industries petitioners contend that they reasonably relied on the advice and due diligence of their accountant greenstein and to some extent upon the representations in the hyannis offering memorandum under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 and if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 63_tc_149 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 we have rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 these cases do not present a situation such as that found in 902_f2d_380 5th cir revg tcmemo_1988_408 where the fifth circuit_court of appeals held that taxpayers who were unsophisticated investors not educated beyond high school were not liable for the negligence additions to tax the facts in the present cases are distinguishable petitioners herein are all well-educated the late edgar berry was a surgeon in and his wife petitioner dorothy berry graduated from radcliffe college petitioner pace graduated from st bonaventure in he has been working in the brokerage business since the late 1960's and during he was a highly compensated institutional salesman at bear stearns co petitioners pace reported income or losses from nine different partnerships on their federal_income_tax return while petitioners berry reported income or losses from four different partnerships estates or trusts or small_business corporations accordingly the record indicates that unlike the taxpayers in heasley petitioners in these cases were not uneducated unsophisticated investors in not only were petitioners well-educated and financially successful in their professions and businesses but also they were accustomed to considering tax-oriented investments since they had made such investments in the past in evaluating the hyannis transaction petitioners purport to have relied on greenstein and to some extent the offering memorandum with respect to petitioners berry they did little beyond discussing the hyannis transaction with greenstein while on vacation near hyannis during the summer of they visited the plant site but did not enter it when asked at trial whether she had read the offering memorandum petitioner berry testified i leafed through it and i don't know whether you would call it reading it petitioner berry testified that she did not have any idea of the value of the recyclers when asked if their value was important to her she replied i guess i didn't think much about that petitioner berry testified that she and her husband basically relied on greenstein as for petitioners pace anthony pace was familiar with offering memoranda from his work at bear stearns co he stated that he relied on the offering memorandum in evaluating hyannis yet when asked at trial how much time he spent reviewing it he too replied i leafed through it petitioner pace testified that his first impression of hyannis was it sounds awfully good sounds too good in a sense nonetheless all that concerned petitioner pace was whether the plant and recyclers actually existed he had recently read about some executives of wall street companies who had invested in an oil_and_gas venture which turned out to be nothing more than wooden pipes painted different colors and he did not want to blunder into an investment in a nonexistent physical plant greenstein's facilities tour verified the existence of the plant and recyclers with the existence of pi and the recyclers confirmed petitioner pace thought he had no reason to believe hyannis was not a bona_fide deal and went forth with the investment petitioners' alleged reliance on greenstein does not satisfy the requirement that it be reasonable in good_faith and based upon full disclosure the purported values of the sentinel epe recyclers generated the deductions and credits in these cases yet the purported value of the sentinel epe recyclers is the very thing that petitioners and greenstein did not verify a taxpayer may rely upon his adviser's expertise in these cases accounting and tax_advice but it is not reasonable or prudent to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts which he does not verify see 864_f2d_93 9th cir affg without published opinion 88_tc_1086 lax v commissioner tcmemo_1994_329 greenstein had just years' experience as a c p a he was not an engineer and had no education or work experience in plastics materials or plastics recycling greenstein relied upon cci and the offering materials for the value of the sentinel epe recyclers greenstein testified that he assumed that cci had done all of the due diligence that was necessary and that the representations in the offering materials were therefore reliable nevertheless petitioners claim that they relied on greenstein regarding the value of the recyclers and the economic viability of the plastics recycling transactions in these cases recyclers purportedly worth dollar_figure each were being sold resold leased and subleased petitioners were not reasonable in relying upon greenstein in claiming the deductions and credits related to their investments in hyannis in he was a relatively inexperienced c p a who had no knowledge of the industry in which petitioners were considering investing on behalf of his clients greenstein accepted the selling broker's offer of a plane trip to hyannis took the guided tour of the pi plant to ascertain that there really were recycling machines and returned to tell his clients that if everything were exactly as represented in the seller's offering circular there were good tax benefits up front so the deal was attractive he did not obtain full disclosure of the hyannis transaction or raise any question concerning any aspect of the offering circular moreover on its face the hyannis transaction should have raised serious questions in the minds of ordinarily prudent investors according to the offering memorandum the projected benefits for each dollar_figure invested were investment tax_credits in of dollar_figure plus deductions in of dollar_figure on their tax returns petitioners each indicated ownership of investment_credit_property valued at dollar_figure as a result of their participation in the hyannis deal in the first year of the investment alone petitioners each claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits related to hyannis totaling dollar_figure while petitioners' each invested only dollar_figure in hyannis the direct reductions in petitioners' respective federal_income_tax from just the tax_credits equaled percent of their cash investment therefore like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in the hyannis deal a reasonably prudent person would not conclude without substantial investigation that the government was providing massive tax benefits to taxpayers in these circumstances 92_tc_827 we think petitioners pace and berry failed to exercise due care in claiming large deductions and tax_credits with respect to hyannis on their respective federal_income_tax returns they did not reasonably rely upon greenstein and the offering memorandum or in good_faith investigate the underlying viability financial structure and economics of the hyannis transaction we hold upon consideration of the entire records that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 and for respondent is sustained on this issue issue sec_6659 valuation_overstatement in a notice_of_deficiency respondent determined that petitioners berry are liable for the sec_6659 addition_to_tax for valuation_overstatement on the portion of their underpayment attributable to the investment tax and business energy credits claimed with respect to hyannis petitioners berry have the burden of proving that respondent's determination is erroneous rule a 79_tc_846 in the case of petitioners pace respondent asserted an addition_to_tax under sec_6659 in an amendment to answer because it was raised for the first time in her amendment to answer respondent bears the burden_of_proof on this issue rule a 103_tc_170 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners each claimed an investment_tax_credit and a business_energy_credit based on purported values of dollar_figure for each sentinel epe recycler petitioners stipulated that the fair_market_value of each recycler was not in excess of dollar_figure therefore if disallowance of petitioners' claimed credits is attributable to the valuation_overstatement petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the credits claimed with respect to hyannis sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see mccrary v commissioner supra 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir affg tcmemo_1989_684 masters v commissioner tcmemo_1994_197 harness v commissioner tcmemo_1991_321 in their respective stipulation of settled issues petitioners each conceded that they are not entitled to any deductions investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program in todd v commissioner supra and mccrary v commissioner supra we denied application of sec_6659 even though the subject property was overvalued because the related deductions and credits had been conceded or denied in their entirety on other grounds in todd we found that an underpayment was not attributable to a valuation_overstatement because property was not placed_in_service during the years in issue in mccrary we found the taxpayers were not liable for the sec_6659 addition_to_tax when prior to the trial of the case the taxpayers conceded that they were not entitled to the investment_tax_credit because the agreement in question was a license and not a lease in both cases the underpayment was attributable to something other than a valuation_overstatement a concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_ chiechi v commissioner tcmemo_1993_630 instead what is significant is the ground upon which the investment_tax_credit is disallowed or conceded see 866_f2d_545 2d cir vacating in part and remanding tcmemo_1988_211 harness v commissioner supra in petitioners' cases no arguments were made and no evidence was presented to the court to prove that disallowance and concession of the investment tax_credits related to anything other than valuation overstatements to the contrary petitioners stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transaction in these cases was a sham and lacked economic_substance when a transaction lacks economic_substance sec_6659 will apply because the correct basis is zero and any basis claimed in excess of that is a valuation_overstatement gilman v commissioner supra 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir we held in provizer v commissioner tcmemo_1992_177 that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our finding of a lack of economic_substance petitioners stipulated substantially the same facts regarding the hyannis transaction as we found with respect to the clearwater transaction described in the provizer case and that the recyclers each had a fair_market_value not in excess of dollar_figure given those stipulations and the fact that the records here plainly show that the overvaluation of the recyclers was the primary reason for the respective disallowances of the claimed tax benefits and the fact that no argument was made and no evidence was presented to the court to prove that the disallowances and concessions of the investment tax_credits related to anything other than a valuation_overstatement we conclude that the respective deficiencies caused by the disallowances of the claimed tax benefits were attributable to overvaluation of the sentinel epe recyclers finally we consider the express arguments of petitioners as to waiver of the sec_6659 additions to tax on brief petitioners each contested imposition of the sec_6659 addition_to_tax on the grounds that respondent erroneously failed to waive the addition sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation overstatements if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner supra pincite petitioners urged that they relied on greenstein and to some extent upon the representations and evaluations contained in the offering memorandum in deciding on the valuation claimed on their tax returns petitioners contend that such reliance was reasonable and therefore respondent should have waived the sec_6659 addition_to_tax we have found that petitioners' purported reliance on greenstein and the offering memorandum was not reasonable at the time of the investment petitioners knew that greenstein was not an engineer and had no education or experience in plastics materials or plastics recycling he made a very limited investigation about the recyclers and there is no evidence or indication that petitioners were willing to finance a more thorough inquiry nevertheless petitioners relied exclusively on greenstein for the underlying viability financial structure and economics of the hyannis transaction the investment credits were directly dependent upon the value of the recyclers and the offering memorandum warned that the internal_revenue_service would likely challenge their purported value yet the record indicates that petitioners' sought no verification of the value of the recyclers their only concern was whether the recyclers actually existed petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their returns with respect to their investments in hyannis accordingly in these cases respondent could find that petitioners' purported reliance on greenstein and the promotional materials was unreasonable the records here do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 additions to tax is not an abuse_of_discretion petitioners are liable for the respective sec_6659 additions to tax at the rate of percent of the underpayment_of_tax attributable to the disallowed credits for respondent is sustained on this issue issue sec_6621 tax-motivated transactions with respect to petitioners pace respondent determined that interest on deficiencies accruing after date would be calculated under sec_6621 petitioners pace have the burden of proving that respondent's determination is erroneous rule a 79_tc_846 with respect to petitioners berry respondent asserted the sec_6621 interest calculation in an amendment to answer because it was raised for the first time in an amendment to answer respondent bears the burden_of_proof rule a 103_tc_170 the annual rate of interest under sec_6621 equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions an underpayment is substantial if it exceeds dollar_figure sec_6621 the term tax_motivated_transaction includes any sham or fraudulent transaction sec_6621 transactions devoid of economic_substance are sham transactions for purposes of sec_6621 90_tc_1054 89_tc_986 we have found that the hyannis transaction was a sham_transaction lacking economic_substance therefore by definition the hyannis transaction is tax-motivated under sec_6621 moreover the term tax_motivated_transaction includes any sec_6659 valuation_overstatement sec_6621 in petitioners claimed a value for the recyclers in excess of percent of the true value of the recyclers therefore petitioners had a valuation_overstatement as defined in sec_6659 for sec_6621 interest to apply the underpayment of taxes must be attributable to a tax-motivated transaction where a valuation_overstatement or other category of tax- motivated transaction is an integral part of or inseparable from the ground for disallowance of an item sec_6621 increased interest applies see mccrary v commissioner t c pincite petitioners stipulated substantially the same facts regarding the underlying transaction in these cases as we found in provizer v commissioner tcmemo_1992_177 where we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers in the present cases we have likewise found that overvaluation of the recyclers was an integral part of the ground for disallowance of the items related to hyannis accordingly respondent's determination as to the applicable_interest_rate for deficiencies attributable to tax-motivated transactions is sustained and the increased rate of interest applies for the taxable_year in issue to reflect the foregoing decision will be entered under rule
